Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01098-CV
____________
 
GERARDO LOPEZ
AND AMERICA LOPEZ, Appellants
 
V.
 
MEREY SWEENY, L.P. AND
CONOCOPHILLIPS COMPANY, Appellees
 

 
On Appeal from the
239th District Court
Brazoria County,
Texas
Trial Court Cause
No. 31549
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 15, 2005.
On December 30, 2005, appellants filed a motion to dismiss
the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 12, 2006.
Panel consists of Justices Fowler, Edelman, and
Guzman.